Citation Nr: 1722953	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-15 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Coast Guard from February 2001 to February 2005.  The Veteran was awarded the Coast Guard Merit Team Commendation, among other decorations.  

This case comes before the Board of Veterans' Appeals (the Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, there appear to be outstanding records.  A November 2015 rating decision stated that medical records from the VA Medical Center in Cleveland, Ohio, for the period of January 2014 to November 2015 were reviewed.  Although records from that facility for the period from October 2014 to November 2016 have been associated with the claims file, records prior to October 2014 have not.  There also appears to be a gap in VA medical records from September 2012 to January 2014.  Additionally, the Veteran submitted excerpts of private treatment records from a variety of providers, but it is unclear whether these represent the complete records from those providers.  Thus, any outstanding private medical records should also be obtained on remand.



With respect to the Veteran's bilateral sensorineural hearing loss disability, his claim was denied on the grounds that he did not have a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385 (2016).  In May 2015 the Veteran submitted records from the Ear Nose and Throat Specialists of Florida suggesting he may now meet the criteria for a hearing loss disability for VA compensation purposes.  See September 2014 and October 2014 audio evaluations.  However, those evaluations were not performed using the Maryland CNC speech discrimination test, nor did they contain a nexus opinion.  Thus, the Veteran should be afforded a new VA audio examination.

The Veteran's left shoulder claim was denied on the grounds that he had no current left shoulder disability.  See October 2009 VA joint examination.  At present the claims file does not indicate the existence of a current left shoulder disability; however, as the case is being remanded to obtain outstanding medical records, the AOJ should review any new records and determine whether they indicate the presence of a left shoulder disability.  If the records note a current left shoulder diagnosis, a VA opinion should be obtained addressing whether the diagnosed disability is related to service, to include the Veteran's August 2004 left shoulder sprain.  If the clinician determines a new examination is warranted, one should be provided.

The Veteran has not been afforded VA examinations for his claimed back and right knee disabilities.  VA has a duty to provide an examination or obtain a medical opinion when the record lacks sufficient competent evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.




The Veteran has diagnoses of minimal degenerative arthritis and degenerative disk disease of the lumbar spine.  See October 6, 2011 VA spine x-ray report and September 2012 Cleveland Clinic spine MRI.  The Veteran's service treatment records contain no mention of an injury, event, or disease related to the Veteran's back.  The Veteran contends that an October 19, 2001 service treatment record indicating reports of body aches is evidence of a back injury.  However, that record does not specify the Veteran's back as the location or source of the aches, and also indicates that the Veteran's signs and symptoms were compatible with viral syndrome.  Further, the Veteran's October 2004 separation examination and report of medical history show the Veteran's spine was clinically normal and that he expressly denied recurrent back pain or any back trouble.  

Nevertheless, the Veteran has also asserted that his back disability was the result of strain and forces due to his duties aboard Coast Guard vessels.  See, e.g., February 2008 claim, May 2010 Notice of Disagreement, June 2011 VA Form 9, and February 2012 statement.  In support of this contention, the Veteran submitted a report of the number of hours he logged aboard Coast Guard vessels during his four years of service ("Underway Hours Report"), as well as several scientific and technical reports regarding Coast Guard vessels and their effect on the human body, including the shoulders, lower back, and knees.  In light of the evidence presented by the Veteran, and given the low threshold of McLendon, the Veteran should be afforded a VA spine examination.

With respect to the right knee claim, the evidence does not show the existence of a current right knee disability.  If records obtained on remand suggest the presence of such a disability, the Veteran should be afforded a VA knee examination.  During the September 2015 left knee VA examination, the Veteran asserted that his right knee disability was due to his service-connected left knee patellofemoral syndrome.  Thus, pursuant to the Veterans Claims Assistance Act, the Veteran should be provided notice of how to substantiate a claim on a secondary basis.  


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice as to how to substantiate a claim for secondary service connection.

2.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities, including those from the Cleveland VAMC from January 2014 to October 2014, as well as any records from September 2012 to January 2014.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, including records from the Cleveland Clinic, Mercy Regional Medical Center, Mercy Primary Care, and Ear Nose and Throat Specialists of Florida.

4.  Thereafter, schedule the Veteran for a new VA audiological examination.  The examination report must reflect that review of the claims file occurred.  All necessary testing must be accomplished.  The examiner must describe the extent of current hearing loss, and state whether a disability exists for VA purposes.

If a hearing loss disability exists the examiner should, based on the review of the Veteran's claims file, opine whether it is at least as likely as not (50 percent or greater probability) that the claimed bilateral hearing loss disability was caused by or due to the Veteran's service.  Given the Veteran's duties as a boatswains mate, the examiner is directed to assume the Veteran was exposed to excessive noise during service.  See Underway Hours Report, dated April 16, 2010.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

With respect to the above requested opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

5.  Next, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any diagnosed back disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Based on the review of the Veteran's claims file and examination of the Veteran, the clinician is asked to opine on the following:

a.  Identify any diagnosed back disability present since approximately February 2008.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed back disability is caused by or related to service.

In rendering the requested opinions, the examiner's attention is invited to the October 2001 service treatment record noting the Veteran's report of body aches; the October 2004 separation examination and report of medical history noting the Veteran had a clinically normal spine and denied recurrent back pain or any back problems; the November 2007 report of medical history for civilian employment noting the Veteran denied recurrent back pain or any back problems; the Veteran's Underway Hours Report and his assertions regarding the strain and force his duties placed on his back; and the scientific and technical reports regarding Coast Guard vessels and their effect on the human body, including the shoulders, lower back, and knees.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  If warranted based on the evidence obtained, forward the Veteran's claims file for an opinion regarding his left shoulder disability.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.  If the clinician determines a new examination is warranted, one should be provided.

Upon review of the record, the examiner should address whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left shoulder disability is caused by or related to active service.

In rendering the requested opinions, the examiner attention is invited to the August 2004 service treatment record noting the Veteran's reports of shoulder pain for 2 months and diagnosis of shoulder sprain; the October 2004 separation examination and report of medical history noting the Veteran had a clinically normal upper extremities and denied shoulder pain; the November 2007 report of medical history for civilian employment noting the Veteran denied shoulder pain; the Veteran's Underway Hours Report and his assertions regarding the strain and force his duties placed on his left shoulder; and the scientific and technical reports regarding Coast Guard vessels and their effect on the human body, including the shoulders, lower back, and knees.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  If warranted based on the evidence obtained, schedule the Veteran for a VA knee examination by an appropriate examiner.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

Upon evaluation of the Veteran and review of the record, the examiner should respond to the following:

a.  Identify any diagnosed right knee disability present since February 2008.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disability is caused by or related to active service.

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disability is caused by the Veteran's service-connected left knee patellofemoral syndrome.

d.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disability is aggravated by the Veteran's service connected left knee patellofemoral syndrome.

In rendering the requested opinions, the examiner attention is invited to the October 2004 separation examination and report of medical history noting the Veteran had a clinically normal lower extremities and denied knee trouble; the November 2007 report of medical history for civilian employment noting the Veteran denied knee trouble; the Veteran's Underway Hours Report and his assertions regarding the strain and force his duties placed on his right knee; and the scientific and technical reports regarding Coast Guard vessels and their effect on the human body, including the shoulders, lower back, and knees.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

8.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

9.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




